PER CURIAM.
Robert Shuler, Jr., appeals a conviction and sentence for trafficking in cocaine. We affirm the conviction and vacate the sentence in part.
We affirm Shuler’s conviction, finding no reversible error as to the trial court’s eviden-tiary ruling. State v. DiGuilio, 491 So.2d *4431129 (Fla.1986). However, we vacate the thirty year minimum mandatory sentence imposed in this case. Section 775.084(4)(b)l., Florida Statutes (1995), only permits a fifteen year minimum mandatory sentence for a first degree felony. Therefore, Shuler’s minimum mandatory sentence is hereby vacated, and, on remand, the court shall correct the sentence to reflect only a fifteen year minimum mandatory provision. Defendant need not be physically present for the court to make this correction.
Conviction affirmed; minimum mandatory sentence vacated; remanded for resentenc-ing.